



Exhibit 10.4


SECOND AMENDMENT TO COLLATERAL AGREEMENT


This SECOND AMENDMENT TO COLLATERAL AGREEMENT (this “Amendment”) is dated as of
February 26, 2019, and effective as of January 1, 2019 in accordance with
Section 3 below, by and among REALPAGE, INC., a Delaware corporation (the
“Borrower”), certain subsidiaries of the Borrower party hereto, certain of the
Lenders referred to below, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders party to
the Credit Agreement (“Administrative Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower, certain financial institutions party thereto (the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower, the Subsidiary Guarantors and the Administrative Agent
have entered into that certain Collateral Agreement dated as of September 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Collateral
Agreement as set forth more fully herein;
WHEREAS, subject to the terms of this Amendment, each Lender party hereto has
agreed to certain amendments to the Collateral Agreement as set forth more fully
herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement or, if not defined therein, in the Collateral Agreement (as
amended by this Amendment).
Section 2.    Amendments to Collateral Agreement. Effective as of the Effective
Date (as defined below) and subject to the terms and conditions set forth herein
and in reliance upon the representations and warranties set forth herein, the
parties hereto agree that the Collateral Agreement is amended as follows:
(a)The following new definitions are hereby added to Section 1.2 of the
Collateral Agreement in correct alphabetical order:
““2014 Agency Agreement” means that certain General Agency and Administration
Agreement, effective as of January 1, 2014, by and between Multifamily and
AMHIC, as in effect on the Closing Date.”
““2019 Agency Agreement” means that certain General Agency & Administration
Agreement, effective as of January 1, 2019, by and between Multifamily and
AMHIC, as delivered to the Administrative Agent on February 26, 2019.”
(b)The definition of “Agency Agreement” set forth in Section 1.2 of the
Collateral Agreement is hereby amended and restated in its entirety as follows:
““Agency Agreement” means (i) the 2014 Agency Agreement, from the Closing Date
through December 31, 2018, and (ii) the 2019 Agency Agreement, from January 1,
2019 through the Latest Maturity Date.”
(c)Clause (l) of the definition of “Excluded Assets” set forth in Section 1.2 of
the Collateral Agreement is hereby amended and restated in its entirety as
follows:


1





--------------------------------------------------------------------------------





Exhibit 10.4


“(l) Trust Property that is subject to a Lien in favor of AMHIC and (i)
“Expirations and Records” (as defined in the 2014 Agency Agreement), from the
Closing Date through December 31, 2018, and (ii) “Expirations” (as defined in
the 2019 Agency Agreement), from January 1, 2019 through the Latest Maturity
Date.”
Section 3.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective as of January 1, 2019, upon the satisfaction or waiver of each of the
following conditions to the reasonable satisfaction of the Administrative Agent
(such date, the “Effective Date”):
(a)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Credit Party, each in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    this Amendment, duly executed by each of the Credit Parties, the
Administrative Agent and the Required Lenders;
(ii)    a certificate of a Responsible Officer of the Borrower certifying that
attached thereto is a true, correct and complete copy of each of (i) the Agency
Agreement and (ii) the Guarantee & Indemnification by the Borrower in favor of
AMHIC executed in connection therewith.
(b)    Payment of all fees and expenses of the Administrative Agent and Wells
Fargo Securities, LLC, and in the case of expenses, to the extent invoiced at
least two (2) Business Days prior to the Effective Date (except as otherwise
reasonably agreed to by the Borrower), required to be paid on the Effective
Date.
(c)    The representations and warranties in Section 4 of this Amendment shall
be true and correct as of the Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
Section 4.    Representations and Warranties. By its execution hereof, each
Credit Party hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Amendment:
(a)    each of the representations and warranties made by the Credit Parties in
or pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
(b)    no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect hereto;
(c)    it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;
(d)    this Amendment has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency,


2





--------------------------------------------------------------------------------





Exhibit 10.4


reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and
(e)    the execution, delivery and performance of this Amendment do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien (other than Permitted Liens) upon any
assets or property of any of the Credit Parties, or any of their respective
Subsidiaries, under the provisions of, such Credit Party’s or such Subsidiary’s
organizational documents or any material agreement to which such Credit Party or
Subsidiary is a party.
Section 5.    Effect of this Amendment. On and after the Effective Date,
references in the Collateral Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”), in the Credit
Agreement to “the Collateral Agreement” (and indirect references such as
“thereunder”, “thereby”, “therein”, and “thereof”) and in any other Loan
Document to the “Collateral Agreement” shall be deemed to be references to the
Collateral Agreement as modified hereby and as modified by that certain Seventh
Amendment to Credit Agreement, Incremental Amendment and Amendment to Collateral
Agreement. Except as expressly provided herein, the Credit Agreement and the
other Loan Documents shall remain unmodified and in full force and effect.
Except as expressly set forth herein, this Amendment shall not be deemed (a) to
be a waiver of, or consent to, a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (c) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (d) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand.
Section 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3 of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates in accordance with the terms thereof.
Section 7.    Acknowledgments and Reaffirmations. Each Credit Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remains in full force and effect and is hereby
ratified and confirmed.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
Section 10.    Electronic Transmission. Delivery of this Amendment by facsimile,
telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.
[Signature Pages Follow]




3





--------------------------------------------------------------------------------






Exhibit 10.4


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.


BORROWER:


REALPAGE, INC.




By:    /s/ Thomas C. Ernst, Jr.                
Name: Thomas C. Ernst, Jr.
Title: Executive Vice President, Chief Financial Officer and
Treasurer




SUBSIDIARY GUARANTORS:


MULTIFAMILY INTERNET VENTURES, LLC
PROPERTYWARE LLC
LEVEL ONE LLC
RP ABC LLC
REALPAGE VENDOR COMPLIANCE LLC
LEASESTAR LLC
RP NEWCO XV LLC
RP AXIOMETRICS LLC
RP ON-SITE LLC
RP RAINMAKER MULTIFAMILY LLC
NOVELPAY LLC
RP LEASELABS LLC


By: RealPage, Inc., as sole member




By:    /s/ Thomas C. Ernst, Jr.                
Name: Thomas C. Ernst, Jr.
Title: Executive Vice President, Chief Financial Officer
and Treasurer




KIGO, INC.
REALPAGE UTILITY MANAGEMENT INC.
CLICKPAY SERVICES, INC.
RENTLYTICS, INC.




By:    /s/ Thomas C. Ernst, Jr.                
Name: Thomas C. Ernst, Jr.
Title: Vice President, Chief Financial Officer and Treasurer












RealPage, Inc.
Second Amendment to Collateral Agreement
Signature Page

--------------------------------------------------------------------------------






Exhibit 10.4


ADMINISTRATIVE AGENT AND LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender




By:     /s/ Reid R. Landers                
Name: Reid R. Landers
Title: Vice President



FIFTH THIRD BANK, as Lender
By:     /s/ Marisa Lake                
Name: Marisa Lake
Title: Officer
COMERICA BANK, as Lender
By:     /s/ Charles Fell                
Name: Charles Fell
Title: Vice President
BANK OF AMERICA, N.A., as Lender
By:     /s/ Jennifer Yan                
Name: Jennifer Yan
Title: Senior Vice President
JPMORGAN CHASE BANK, N.A., as Lender
By:     /s/ Min Park                
Name: Min Park
Title: Vice President
REGIONS BANK, as Lender
By:     /s/ Jason Douglas            
Name: Jason Douglas
Title: Director




CAPITAL ONE, NATIONAL ASSOCIATION, as Lender
By:     /s/ Andy L. Welicky                
Name: Andy L. Welicky
Title: Duly Authorized Signatory
PNC BANK, NATIONAL ASSOCIATION,
as Lender
By:     /s/ R. Ruining Nguyen                
Name: R. Ruining Nguyen
Title: Senior Vice President












RealPage, Inc.
Second Amendment to Collateral Agreement
Signature Page